Citation Nr: 1631693	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel







INTRODUCTION

The Veteran served on active duty from July 1978 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Board denied the claim for a rating in excess of 70 percent for recurrent major depressive disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In May 2016, the Court granted a joint motion for remand that vacated and remanded the November 2015 Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2016 joint motion for remand reflects that the parties agreed that the AOJ should obtain all of the Pensacola VA Joint Ambulatory Care Center psychiatric treatment records and associate them with the Veteran's claims file.  The Veteran filed his claim for an increased rating in September 2009.  Before and after the joint motion, records have been obtained from that facility up to October 2007, from December 2008 to October 2009, and from December 2010 to May 2016.  The AOJ should obtain all of the Pensacola VA Joint Ambulatory Care Center psychiatric treatment records from November 2007 to December 2008, October 2009 to December 2010, and from May 2016 to the present.

An April 2016 VA treatment record reflects that the Veteran was hospitalized for two suicide attempts in 2005 and 2010.  The RO has obtained records regarding suicidal ideation in March 2007 and August 2009.  It is unclear whether there were in fact suicide attempts in 2005 and 2010.  The AOJ should clarify whether there were additional hospitalizations for suicidal thoughts or suicide attempts besides the ones in March 2007 and August 2009, and if there were, the AOJ should obtain those hospitalization records.

In a July 2016 written brief presentation, the representative argued that a new VA examination is warranted since the only examination as to this claim was conducted in October 2009.  Given the medical evidence showing lower Global Assessment of Functioning (GAF) scores after the October 2009 VA examination, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his psychiatric disorder, to include whether he was hospitalized for any suicide attempts or suicidal thoughts besides the hospitalizations for suicidal thoughts in March 2007 and August 2009.  The AOJ should attempt to obtain any treatment records not currently of record.  Regardless of his response, the AOJ should obtain all of the Pensacola VA Joint Ambulatory Care Center psychiatric treatment records from November 2007 to December 2008, October 2009 to December 2010, and from May 2016 to the present.

2.  After the development in 1 has been completed, schedule a VA examination to determine the nature and severity of his major depressive disorder.  The claims file is to be made available to the examiner to review.  The examiner is to provide a detailed review of the pertinent medical history, current complaints, and the nature and extent of the disability, to include the impact on the Veteran's ability to work.  

3.  After completing the above actions, the AOJ should readjudicate the Veteran's claim, with consideration of all evidence of record.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




